In re Adams, Chester; Adams, Rosalie;— Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “K”, No. 87-6910; to the Court of Appeal, Fourth Circuit, No. 89CW-1579.
Writ granted. The trial court is ordered to hold a hearing on the application for preliminary injunction and the motion for continuance and rule of these matters no later than August 23, 1989. The trial court is also ordered to rule on the motions and exceptions opposing plaintiffs’ amended pe-titioa no later than August 23, 1989.